As filed with the Securities and Exchange Commission on July 24, 2012 Registration Statement No. 333-144710 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-effective Amendment No. 1 to Form S-8 Registration Statement No. 333-144710 FORMS-8 REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 North State Bancorp (Exact name of issuer as specified in its charter) North Carolina 67-1177289 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 6204 Falls of the Neuse Road, Raleigh, North Carolina 27609 (Address of Principal Executive Offices)(Zip Code) 2007 Equity Compensation Plan for Directors (Full title of the plan) Larry D. Barbour, Copy to: President and Chief Executive Officer Alexander M. Donaldson, Esq. North State Bancorp Wyrick Robbins Yates & Ponton LLP 6204 Falls of the Neuse Road 4101 Lake Boone Trail, Suite 300 Raleigh, North Carolina 27609 Raleigh, North Carolina 27607 (919) 787-9696 (919) 781-4000 (Name, address and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) EXPLANATORY NOTE North State Bancorp (the “Registrant”) is filing this Post-Effective Amendment No. 1 to Form S-8 Registration Statement to deregister shares of its common stock, no par value(the “Common Stock”), originally registered by the Registrant pursuant to the Registration Statement on Form S-8 (Registration No. 333-144710) filed July 19, 2007 (the “Prior Registration Statement”) for offer or sale pursuant to the Registrant’s 2007 Equity Compensation Plan for Directors (the “Prior Plan”). The Registrant has terminated all offerings of Common Stock pursuant to the Prior Registration Statement. Accordingly, and in accordance with an undertaking made by the Registrant in the Prior Registration Statement, the Registrant hereby removes from registration all shares of Common Stock originally reserved for issuance under the Prior Plan and registered under the Prior Registration Statement, all of which are unsold as of the date hereof. Item 8.Exhibits Exhibit No. Description Power of Attorney (incorporated by reference to the following Registration Statement on Form S-8: Registration No. 333-144710 filed July 19, 2007. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, North State Bancorp certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Raleigh, State of North Carolina, on the 24th day of July 2012. NORTH STATE BANCORP By: /s/Larry D. Barbour Larry D. Barbour, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Larry D. Barbour President, Chief Executive Officer and Director July 24, 2012 Larry D. Barbour (principal executive officer) /s/ Kirk A. Whorf Chief Financial Officer (principal financial July 24, 2012 Kirk A. Whorf officer) /s/ JoAnn B. Bratton Controller (principal accounting officer) July 24, 2012 JoAnn B. Bratton /s/ Forrest H. Ball* Director July 24, 2012 Forrest H. Ball /s/ James C. Branch* Director July 24, 2012 James C. Branch /s/ Charles T. Francis* Director July 24, 2012 Charles T. Francis /s/ Glenn Futrell* Director July 24, 2012 Glenn Futrell /s/ Jeanette W. Hyde* Director July 24, 2012 Jeanette W. Hyde /s/ J.Keith Keener* Director July 24, 2012 J. Keith Keener /s/ Burley B. Mitchell, Jr.* Director July 24, 2012 Burley B. Mitchell, Jr. /s/ Barry W. Partlo* Director July 24, 2012 Barry W. Partlo /s/ W. Harold Perry* Director July 24, 2012 W. Harold Perry /s/ Fred J. Smith, Jr.* Director July 24, 2012 Fred J. Smith, Jr. /s/ Jack M. Stancil* Director July 24, 2012 Jack M. Stancil *By:/s/ Kirk A. Whorf Kirk A. Whorf Attorney-in-Fact
